Case: 20-10356      Document: 00515665187         Page: 1    Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 8, 2020
                                  No. 20-10356                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,
                                       versus

   Crystal Zuniga,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-357-1


   Before Barksdale, Graves, and Oldham, Circuit Judges.
   Per Curiam:*
          Crystal Zuniga pleaded guilty to maintaining a drug-involved
   premises, in violation of 18 U.S.C. § 856(a)(1). Following a contested
   sentencing hearing, the court sentenced her to, inter alia, a within-Sentencing
   Guidelines term of 121-months’ imprisonment.          Zuniga challenges the
   court’s application of the two-level sentencing enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          1
Case: 20-10356        Document: 00515665187        Page: 2      Date Filed: 12/08/2020




   Guideline § 2D1.1(b)(12) for maintaining a drug premises. Relying on United
   States v. John, 309 F.3d 298, 305–06 (5th Cir. 2002), she contends imposing
   the enhancement constituted impermissible double-counting, asserting the
   act of maintaining a drug premises is already factored into the base offense
   level for violating 18 U.S.C. § 856(a)(1).
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          A district court’s imposing the Guideline § 2D1.1(b)(12) maintaining-
   a-drug-premises enhancement is a factual finding reviewed for clear error,
   United States v. Guzman-Reyes, 853 F.3d 260, 263 (5th Cir. 2017); but,
   deciding whether the imposition of the maintaining-a-drug-premises
   enhancement constitutes impermissible double counting is an application of
   the Guidelines reviewed de novo, see United States v. Jones, 145 F.3d 736, 737
   (5th Cir. 1998).
          “Double counting is prohibited only if the particular guidelines at
   issue specifically forbid it.” United States v. Jimenez-Elvirez, 862 F.3d 527,
   541 (5th Cir. 2017) (internal quotation marks and citation omitted). Neither
   Guideline § 2D1.1 nor § 2D1.8 expressly prohibits double counting. See
   United States v. Gilford, 782 F. App’x 359, 360 (5th Cir. 2019).
          AFFIRMED.




                                           2